This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                            _________________________

                              UNITED STATES
                                  Appellee

                                         v.

                          Javante T. ONIEL
               Master at Arms Third Class (E-4), U.S. Navy
                               Appellant

                                No. 202100146

                            _________________________

                            Decided: 13 January 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                  Military Judge:
                                 Kimberly J. Kelly

   Sentence adjudged 3 February 2021 by a general court-martial con-
   vened at Naval Base Kitsap, Washington, consisting of a military judge
   sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
   finement for 364 days, 1 a fine of $7,500.00, and a bad-conduct discharge.

                             For Appellant:
             Lieutenant Commander Doug Ottenwess, JAGC, USN




   1  The convening authority suspended 20 days of confinement in accordance with
the recommendation of the military judge. Appellant received 238 days of pretrial con-
finement credit.
                  United States v. Oniel, NMCCA No. 202100146
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2